DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated October 8, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2020 has been entered.
 
Status of Claims
Claim(s) 1-12, 15, 16, 18-22, 24, 27, and 28 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 27, 2020 and October 8, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 10; and cancelation of claim(s) 13, 14, 17, 23, 25, and 26. 
Applicants elected with traverse of Group I, drawn to a method for prevention and/or treatment of a fibrosis disease in a subject comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate, or prodrug as an active 
Compound L056

    PNG
    media_image1.png
    158
    320
    media_image1.png
    Greyscale

and pirfenidone as the second anti-fibrosis agent in the reply filed on January 2, 2019.  The requirement is still deemed proper.  Claim(s) 4-9, 21, 22, 24, 27, and 28 remain withdrawn.
Compound L056 has been construed as a compound of Formula (I) wherein R1 is halogen, Cl; R2 is H; R3 is H; R4 is H; R5 is C5-7 heterocyclic ring, pyridinyl; X is -C(O); and n is 1, and m is 0.
Claims 1-3, 10-12, 15, 16, and 18-20 are presently under examination as they relate to the elected species: Compound L056 and pirfenidone.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by 

Priority
The present application is a national stage entry of PCT/US2016/062568 filed on November 16, 2016 which claims benefit of US Provisional Application No. 62/256,516 filed on November 17, 2015.  The effective filing date of the instant application is November 17, 2015. 


New Objections and/or Rejections
Not Necessitated by Claim Amendment
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 10-12, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung fibrosis and liver fibrosis comprising administering Compound L056, does not reasonably provide enablement for the prevention of any fibrotic disease with any Compound of Formula (I) or the treatment of any fibrotic disease, other than liver and lung fibrosis, with any Compound of Formula (I) other than Compound L056.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This is a scope of enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.   In re Wright, 999 F.2d 1557, 1561 (Fd. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is "undue", not "experimentation". 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1- the quantity of experimentation necessary,
2- the amount of direction or guidance provided,
3- the presence or absence of working examples,

5- the state of the prior art,
6- the relative skill of those in the art,
7- the predictability of the art, and
8- the breadth of the claims
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

1.	The nature of the invention and relative skill of those in the art
The invention relates to a method for prevention and/or treatment of a fibrosis disease in a subject, comprising administering an effective amount of a compound of Formula (I) or a pharmaceutically acceptable salt, solvate or prodrug.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  The artisan using Applicant’s invention would generally be a physician with a M.D. degree and several years of experience.
The factor is outweighed, however, by the unpredictable nature of the art.  It is well established that “the scope of enablement varies with the degree of unpredictability of the factors involved” and physiological activity is considered to be an unpredictable factor.   See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the Nationwide Chemical Corporation, et. al. v. Wright, et. al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances); Ex parte Sudilovsky 21 USPQ2d 1702 (Applicant’s invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable); In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian vaccine was uncertain).  

2.	The breadth of the claims
Claims 1, 12, 15, 16, 18, and 20 are very broad in terms of the type of diseases being treated and/or prevented: any fibrosis disease are claimed to be treated and/or prevented with any compound of formula (I).   Claims 10 and 11 narrow the scope of compounds of formula (I) to specific compounds, however still are very broad in terms of the types of diseases being treated and/or prevented.  Claims 19 and 20 narrow the scope of the diseases claimed to be treated and/or prevented.  However, the scope of claim 19 encompasses prevention of idiopathic pulmonary fibrosis.  Claim 20 encompasses lung fibrosis broadly and idiopathic pulmonary fibrosis and also encompasses prevention of lung fibrosis and idiopathic pulmonary fibrosis.   
The instant claims encompass a method of treating or preventing any fibrosis disease and includes prevention of fibrosis disease.  Currently, there is no drug is 100% effective and reliable in “preventing” fibrosis disease.   Rosenbloom et al (Human fibrotic diseases: current challenges in fibrosis research.  Fibrosis; 2017 pp.1-23), cited for evidentiary purposes, teaches st paragraph). Rosenbloom further teaches human fibrotic diseases constitute a major health problem worldwide owing to the large number of affected individuals, the incomplete knowledge of the fibrotic process pathogenesis, the marked heterogeneity in their etiology and clinical manifestations, the absence of appropriate and fully validated biomarkers, and, most importantly, the current void of effective disease-modifying therapeutic agents; the fibrotic disorders encompass a wide spectrum of clinical entities including systemic fibrotic diseases such as systemic sclerosis (SSc), sclerodermatous graft vs. host disease, and nephrogenic systemic fibrosis, as well as numerous organ-specific disorders including radiation-induced fibrosis and cardiac, pulmonary, liver, and kidney fibrosis  (page 1, Abstract); virtually every organ in the human body can be affected by physiologic and pathologic fibrotic reactions (page 1, last bridge paragraph); under pathologic circumstances, the normal tissue repair reaction escapes the homeostatic regulatory mechanisms and evolves into an uncontrolled fibrotic process characterized by the progressive and uncontrolled accumulation of exaggerated amounts of fibrotic tissue which disrupts the normal organ architecture and ultimately leads to organ failure; these reactions cause multi-system diseases such as systemic sclerosis (SSc) and nephrogenic systemic fibrosis, as well as fibrotic disorders affecting individual organs including the pulmonary, kidney, liver, cardiac, and bladder; owing to the widespread and multi-organ occurrence of fibrotic diseases, it is difficult to determine their total incidence, although it has been estimated that as high as 45% of the mortality in st paragraph).  Thus, the state of the art (even after the filing date of the instant application) demonstrates treatment and prevention of fibrosis diseases is highly unpredictable.  
Thus, the state of the art (even after the filing date of the instant application) demonstrates prevention and/or treatment of any fibrosis disease or disorder is highly unpredictable.  

3.	The amount of direction or guidance provided and the presence or absence of working examples
The specification provides data for a single compound of Formula (I), the elected compound L056.  In particular, the data shows that Compound L056 inhibited TGF-β-induced CTGF production (Example 1); Compound L056 did not affect cell viability in a Cell viability test (Example 2); Compound L056 inhibits BLM-induced lung fibrosis in a mouse model (Example 3); and Compound L056 inhibited CCL4-induced liver fibrosis in a mouse model.  No examples of using any compound of formula (I) other than the elected compound, Compound L056 for treatment of any other fibrosis disease other than BLM-induced lung fibrosis and CCL4-induced liver fibrosis and no examples of using any compound of formula (I) to prevent fibrosis diseases including lung and liver fibrosis.  

The quantity of experimentation necessary
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept that any compound of formula (I) could be predictably used as treatment and/or prevention of all fibrosis diseases.   Since there is no precedent in the literature for the treatment of any fibrosis diseases with the above compounds, how is the skilled physician supposed to know what type of dose regimen of Compound of formula (I) to use for each of the pathologically different fibrosis diseases?
Determining if Compound of Formula (I) will treat and/or prevent any particular fibrotic disease state would require formulation of each compound into a dosage form, and subjecting into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  Even if one were to limit the agent to Compound L056, it would require subjecting the compositions into clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment of each of the particular fibrotic diseases. This is undue experimentation given the limited guidance and direction provided by Applicants.

Accordingly, the inventions of claims 1-3, 10-12, 15, 16, and 18-20 do not comply with the scope of enablement requirement of 35 U.S.C 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation with no assurance of success. 


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12, 18, and 19 stand rejected under 35 U.S.C. 103 as being obvious over Lewis et al (WO 2006/063154 A1) in view of Lawrence et al (US 2011/0201609 A1, cited in the IDS) and Patani et al (Chem Rev, 1996; 96:3147-3176).
Regarding claims 1-3, 10, 11, 18, and 19, Lewis teaches a pharmaceutical composition comprising a proteasome inhibitor (claim 1); wherein the compositions are useful for treating fibrotic diseases (page 45, lines 24-30); certain embodiments of the invention include method for treating hyperproliferative conditions including radiation-induced fibrosis and lung fibrosis (idiopathic pulmonary fibrosis) (page 48, lines 6-10).
Lewis does not teach the proteasome inhibitor is the elected, Compound L058.   However, Lawrence teaches a proteasome inhibitor compound of formula (I) (claim 1) and an exemplified embodiment is designated as PI-083 and has the chemical structure ([0010] and claim 8):
PI-083

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    158
    320
    media_image1.png
    Greyscale

PI-083 is structurally similar to the instantly elected compound, but differs in the positions denoted with arrows A and B.  In particular, the instantly elected compound contains a –CH2- at position denoted A and a –C(O)- at position denoted B.
	Lawrence also teaches Compound YL1-018-5 [0172]:

    PNG
    media_image3.png
    468
    654
    media_image3.png
    Greyscale

Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom the other bound via a –CH2-.  It would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional –CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.  
	Patani et al. teach that bioisosterism represents one approach used by the medicinal chemist for rational modification of lead compounds into safer and more clinically effective agents and further that the concept of bioisosterism is intuitive (page 3147, Introduction, 
It would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a reasonable expectation of success in producing and using the instantly claimed compounds and 
Regarding claim 12, Lewis teaches the concentration of a disclosed compound in a pharmaceutically acceptable mixture will vary depending on several factors, including the dosage of the compound to be administered, the pharmacokinetic characteristics of the compound(s) employed, and the route of administration. In general, the compositions of this invention may be provided in an aqueous solution containing about 0.1-10% w/v of a compound disclosed herein, among other substances, for parenteral administration. Typical dose ranges are from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (page 61, lines 26-32).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to utilize the amounts of proteasome inhibitor taught by Lewis as a starting point for optimizing the amount of PI-086 for use in a method of treating idiopathic pulmonary fibrosis because the dose is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Claims 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (WO 2006/063154 A1) in view of Lawrence et al (US 2011/0201609 A1, cited in the IDS) and Patani et al (Chem Rev, 1996; 96:3147-3176) as applied to claims 1-3, 10-12, 18, and 19 above, and further in view of Antoniu (Expert Opin Investig Drugs, 2006; 15(7):823-828).
The combination of Lewis, Lawrence and Patani teach all the limitations of claims 15 and 16, except wherein the method further comprises simultaneously, separately, or sequentially co-administered with a second anti-fibrosis agent, the elected pirfenidone.  However, Antoniu teaches pirfenidone has been granted orphan drug status in both the US and Europe for the treatment of IPF (idiopathic pulmonary fibrosis) (page 826, right, 2nd full paragraph).  Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a composition comprising a compound of instantly claimed formula (I) in the method taught by the combination of Lewis, Lawrence and Patani to further comprise pirfenidone taught by Bradford.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for the treatment of idiopathic pulmonary fibrosis.  Moreover, the In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the modified proteasome inhibitor compound rendered obvious with pirfenidone, one would have achieved a method of treating idiopathic pulmonary fibrosis.  
Thus, resulting in the practice of the method of claims 15 and 16 with a reasonable expectation of success.

Regarding claim 20, Antoniu teaches lung transplantation is the only therapy for many end-stage lung diseases, including IPF (page 824, left, last paragraph); and pirfenidone also exerts antifibrotic effects at the bronchiolar level in a mouse tracheal transplant model in which it decreased the bronchiolitis obliterans-related fibrotic reactions in the airways of transplanted rats (page 825, left, 3rd paragraph).  It would have been prima facie obvious to one of ordinary skill in the art to administer the proteasome inhibitor compound rendered obvious by the cited art in combination with pirfenidone to treat idiopathic pulmonary fibrosis with a patient with lung transplantation since the prior art establishes that lung transplantation is the only treatment for end-stage lung disease including IPF and pirfenidone exerts antifibrotic effects on transplant models.  Taken together, all this would result in the practice of the method of claim 20 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The Applicant notes although Lewis generalized possible medical application, those paragraphs are nothing but a laundry list. Lewis processed no ground to claim all kind of proteasome inhibitors do offer the efficacies listed out. The reliability of the long list would even be questionable for those having ordinary skill in the art as no evidence was presented.  Since Lewis provides no evidences and experimental data relevant to fibrotic diseases, in view of the limited disclosure of Lewis, persons having ordinary skill in the art would question the feasibility of the efficacy of the compounds disclosed by Lewis in treating fibrotic diseases. Moreover, whether a fibrotic disease can be adequately treated correlates with multiple factors, e.g., the IC5o of a compound for certain enzyme and the toxicity to normal cells: Lewis provides no information in this regard. Given the above, the disclosure of Lewis is far from providing a solution for treating fibrotic diseases. In fact, Lewis, after entering US national phase, got approved to only the specific formula of proteasome inhibitors it disclosed, and it has never been awarded any scope covering treating fibrotic diseases and hyperproliferative conditions.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor.  While Lewis does disclose numerous other diseases, Lewis explicitly teaches fibrosis is the excessive and persistent formation of scar tissue resulting from 

	
	
 Applicant argues:
Lewis definitely cannot conclude that all kinds of proteasome inhibitors would have the efficacy in treating fibrotic diseases and hyperproliferative conditions, and it is also silent what kind of them might be.  Since Lawrence is not the only kind of proteasome inhibitors existed at that time and itself has nothing to do with that particular field of medical use, there was zero solid information guiding those having ordinary skill in the art to narrow the prior art universe to Lawrence, let alone those modifications that the Examiner relied on to reach the claimed invention.  The most important is, Lawrence has shown there is no reasonable expectation of success to accomplish the claimed invention by the combination of Lewis and Lawrence.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, it would have been obvious to 1) select PI-083 as a lead compound, motivated by the fact that this compound is exemplified as a proteasome inhibitor compound. It would further have been obvious to: 2a) add a –CH2- between the N and phenyl ring at position A; and to 2b) substitute an amide for the sulfonamide at position B, giving the elected compound. The motivation to add 2a) is the establishment by Lawrence that a phenyl directly attached and a phenyl attached via –CH2- at the N position is suitable for forming proteasome inhibitor compounds and the motivation to substitute 2b) is the establishment by Patani that sulfonamide and amide are bioisosteres which may elicit the biological activity and mimic the bioisostere. The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds such as bioisosteres would possess similar activity (i.e. they would be pharmacologically active proteasome inhibitors). There would be a 


Applicant argues:
Cyclodextrin was used for enhancing solubility (Lewis et al., Abstract and Claims 1, 22, and 23). The point is the fact that cyclodextrin will cause fibrosis reflects our previous argument that Lewis has never truly considered the medical application of treating fibrotic diseases and 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive. 
As set forth previously on the record, Lewis explicitly teaches a method of treating idiopathic pulmonary fibrosis with a proteasome inhibitor, and Liou teaches that Compound L056 is a proteasome inhibitor.  The Examiner acknowledges the compositions taught by Lewis contain cyclodextrin, however given the comprising language of the instantly claimed invention, the examiner notes that other ingredients are not precluded.  Moreover, the examiner notes that cyclodextrin is taught as an excipient.  Lewis teaches solubility of proteaseome inhibitors is significantly enhanced when formulated with a cyclodextrin (page 1, 3rd paragraph).  One of ordinary skill in the art at the time of the invention would have a reasonable knowledge of formulations and would recognize that the excipients that would best dissolve a compound depends on the structure of the compound.  Lewis teaches the use of vegetable oil or a polyethylene glycol as liquid carriers for the disclosed structurally similar compounds (see paragraph [0077]).  One of ordinary skill in the art would have looked to Lewis for guidance on suitable excipients for use in formulating the compound rendered obvious by the cited art.

Applicant argues:
The Applicant would like to reiterate that the recited methylene is only part of a protecting group and is not within the core structure of the claimed compound. Moreover, Scheme 2 of Lawrence shows the reference does not allow for the insertion of a methylene group between the aniline nitrogen and the core phenyl group. In fact, Lawrence might hint an additional substitution can be made on that N atom, it has never modified the phenyl substitution at issue in any form to insert any linker moiety in between. Let alone, inserting such a linker would suggest to one of ordinary skill in the art that the receptor-binding interaction depicted in FIG. 1 of Lawrence et al. would be perturbed. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive. As set forth previously on the record, Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom, the other bound via a -CH2-.  One of ordinary skill in the art could easily envisage the substituted phenyl ring to be on either phenyl.  As set forth previously on the record, it would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional -CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.


Applicant argues:
The Applicant would like to emphasize that it is not about whether bioisosterism is a common knowledge in the art drug development or not. It is about any modification to a compound must stand for a purpose. As explained above, the only teaching in Lewis regarding treating fibrotic disease is a laundry list without even a crumb of scientific evidence, the only connection between Lewis and Lawrence is they are all proteasome inhibitors though they are nothing alike in structure, it is just groundless for those having ordinary skill in the art to make such modification and to reasonably expect the efficacy of treating fibrotic disease can be obtained. Otherwise, the rejection would be tantamount to encouraging people to add in a broad, lack-of-evidence description in their patent filings to block future innovation of others. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Lewis teaches compounds PI-083 and Compound YL1-018-5 as proteasome inhibitors:

PI-083

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    468
    654
    media_image3.png
    Greyscale

As set forth above, Compound YL1-018-5 contains two phenyl substitutions on the N atom, one bound directly to the N atom the other bound via a –CH2-.  One of ordinary skill in the art could easily envisage the substituted phenyl ring to be on either phenyl.  As set forth above, it would have been obvious to one of ordinary skill in the art to modify PI-083 to contain an additional –CH2- between the N and phenyl moiety since Lawrence teaches the attachment of a phenyl moiety directly and via a -CH2- is suitable at this position in producing proteasome inhibitor compounds.  

	
	
Conclusion
	Claims 1-3, 10-12, 15, 16, and 18-20 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Rayna Rodriguez/             Examiner, Art Unit 1628